 THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160
 March 2, 2020

 VIA CM/ECF
 Honorable Magistrate Judge Stewart D. Aaron
 United States District Court
 Southern District of New York
 500 Pearl Street, Courtroom 11C
 New York, NY 10007-1312                                                                  3/3/2020
                      Re:     Keung v. Amano Sushi Inc., et al
                              Case 1:19-cv-07560-DAB

 Dear Judge Aaron:

       The undersigned represents the Plaintiff in the above-captioned matter.

        The Initial Pretrial Conference in this matter is currently scheduled for March 10, 2020 at 3:00
p.m., in your Honor's Courtroom. However, said Conference date is on the same day on which the
Jewish holiday of Purim falls and Plaintiff’s counsel (who is observant) will be unable to attend, as he
will be observing said holiday. Therefore, Plaintiff’s undersigned counsel hereby respectfully requests
an adjournment of said Conference for three weeks to a date which is most convenient to the Court.

       Plaintiff’s counsel has conferred with counsel for the Defendants, who consent to the filing of
this motion.

       This is the undersigned counsel's first request for adjournment of the Conference. Thank you
for your consideration of this adjournment request.

                                              Sincerely,

                                           By: /S/ B. Bradley Weitz
  Request GRANTED. The initial pretrial       B. Bradley Weitz, Esq. (BW9365)
  conference scheduled to take place on       THE WEITZ LAW FIRM, P.A.
  March 10, 2020 is hereby adjourned until    Attorney for Plaintiff
  March 30, 2020 at 10:30 a.m. SO ORDERED. Bank of America Building
  Dated: March 3, 2020                        18305 Biscayne Blvd., Suite 214
                                              Aventura, Florida 33160
                                              Telephone: (305) 949-7777
                                              Facsimile: (305) 704-3877
                                              Email: bbw@weitzfirm.com
